DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 01/06/2022  in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022  has been entered.
  Therefore, Claims 1, 6-11 and 16-20 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments

3.	Applicant's arguments filed on 12/06/2021 have been fully considered but they are not persuasive.
3A.	Regarding the arguments  bridging page 6, second paragraph to page 8 last paragraph,, the Examiner respectfully disagrees with Applicant’s position in that , “ it was previously argued that Spaargaren describes a number of functions that may be performed with respect to a selected location, but fails to disclose that a selected location is used as a route destination”,
It is still the Examiner’s position Not Spargaren but Suomela has been used as  a selected location is used as a route destination, See Fig. 8.  

It is still the Examiner’s position, that Suomela  such teachings, at least  804, 810, 5 etc. in Fig.8).
3C.	Examiner respectfully disagrees with Applicant’s position in that ,
“Suomela fails to teach or suggest selecting a route destination from a list of destinations, as the Examiner contends”.
It is still the Examiner’s position, Suomela has teachings,  “web server may send 908 the determined navigation instructions along with map data”, [0052], list of destination being 804, 810, Outdoor mall, Bank, Office building  etc.  , See Fig. 8).
3D.	Examiner respectfully disagrees with Applicant’s position in that ,“The combination of Spaargaren and Suomela fails to disclose an input for selecting one of a plurality of destination locations, each of which is identified from a respective one of a plurality of messages, as recited in amended Claim 1.”.
It is still the Examiner’s position,  Spaargaren in view of Suomela  discloses an input for selecting one of a plurality of destination locations, (Suomela : destination locations  being 804, 810, Outdoor mall, Bank, Office building  etc.  , See Fig. 8). And    receiving a plurality of messages ( Spaargaren : Multimedia messages ,  : Page 5, lines 25-32),  page 7, line 22-28).
3E.	Examiner respectfully disagrees with Applicant’s position in that ,
“Finally, the combination of Spaargaren and Suomela fails to disclose that an execution screen of a navigation program is used to obtain an input for selecting a destination 
It is still the Examiner’s position, Suomela has such teachings  See at least [0052]).  
For at least the above reasons, the rejection of claims is believed to be proper and is hereby maintained and repeated as follows:

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


5.	Claims 1 and 11 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

 In claims 1 and 9, the recitation, “control the display to display a second  execution screen of the navigation program associated with at least part of the identified route”. There is NO support of this in the specification.Appropriate Clarification is required.
Claims 6-10 and 16-20 are rejected as being dependent upon a rejected base claims 1 and 11. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6-11 and 16-20  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spaargaren (GB-2,385,748) in view of Suomela et al. (USP 2006/0069503).
As per Claim 1, Spaargaren teaches, an electronic apparatus ( 12, 14); comprising: a display a display (600);  a communication interface; (Fig. 1, 2, 6-7);
a memory; (62, Fig.2); and a processor ( control unit 60,  Fig. 2 also see  Fig.6-7)  configured to: receive, through the communication interface, a message including location information from an external electronic device; identify a first destination location  (destination address 304, page 14, lines 1-30) corresponding to the location information included in the message; (See Abstract, Page 5, lines 1-page 8, line 15; Page 13, line 9-pag20 line 20,Figs. 1-11); store, in the memory, the first destination location corresponding to the location information included in the message; (destination address 304, page 14, lines 1-30); obtain a current location of the electronic apparatus; ( via : Fig.3); obtain, via an execution screen of a navigation program, an input for selecting one of a plurality of destination locations stored in the memory, (via postal address component, such as one or more of a street address, street name , town or city name , post or zip code and country name, an email address , a telephone number …a location type to indicate the type of location, page 12, lines 1-12)., page 7, line 22-28);  wherein the plurality of destination locations includes the first destination location, and each of the plurality of destination locations is identified from a respective one of a plurality of messages; ( see page 14, lines 1-30, Figs. 4A-C), also see Page 13, line 10—page 20, line 20) , location information in the form of graphical identifications on a map, page 17, lines 10-25) also see  (page  5, line 14 –page 6, line 6, page 6, line 10—page 8, line 15, page 8, line 16 - page 20, line 19) and (Page 6, line 10- page 8, line 15, Figs. 1-11).
However, Spaargaren does not explicitly teach, in response to the input for selecting the one of the plurality of destination locations, identify a route from the current location of the electronic apparatus to the selected one of the plurality of destination locations; and control the display to display a second execution screen of the navigation program associated with at least part of the identified route. 
 In a related field of Art, In a related field of Art, Suomela teaches, a system and method   for displaying a map having a close known location and a destination and for providing navigation recommendations for traveling from the close known location to the destination, wherein, in response to the input for selecting the one of the plurality of destination locations, ( via Bank 810, Outdoor mall 804, office building , Museum,  gas station, etc. See Fig. 8) , identify a route from the current location of the electronic apparatus to the selected one of the plurality of destination locations; ([0050-0052]),(Abstract); and control (server)  the display to display a second execution screen of the navigation program associated with at least part of the identified route. (via server displaying  route on a second screen (mobile device screen) “web server may send 908 the determined navigation instructions along with map data, and the mobile device may determine map boundary 808 based on the data sent in accordance with local display limitations on the device or other considerations”, [0052])
(Abstract),   [0051-0052], Fig.9, also see [0036],  [0030]), [0007], [0032-0033], [0035-0036], [0045], [0047]).   Figs. 1-3, 8, 10).

As per Claim 6, Spaargaren as modified by Suomela teaches the limitation of Claim 1. However, Spaargaren   in view of Suomela teaches, wherein the processor is further configured to: identify whether the message received from the external electronic device includes the 10location information; and in response to identifying that the message includes the location information, identify the location information based on the message, (Spaargaren : page 5, line 1- page 8, line 15,  Figs. 1-11)  also see,  page 12, line 23-page 15, line 20).
As per Claim 7, Spaargaren as modified by Suomela teaches the limitation of Claim 1. However, Spaargaren   in view of Suomela teaches, wherein, in obtaining the second location of the 15electronic apparatus, the processor is further configured to: identify the current  location of the electronic apparatus based on a Global Positioning System (GPS) signal (Spaargaren : page 5, line 1- page 8, line 15,  Figs. 1-11)  also see,  page 12, line 23-page 15, line 20).
As per Claim 8, Spaargaren as modified by Suomela teaches the limitation of Claim 1. However, Spaargaren   in view of Suomela teaches, wherein the message (Spaargaren : Figs. 3, 4A-4D).
As per Claim 9 Spaargaren as modified by Suomela teaches the limitation of Claim 1. However, Spaargaren   in view of Suomela teaches, wherein the processor is further configured to: control the communication interface to transmit, to an external server, a. request for information on the route  and control the communication interface to receive , from the external server, the information on the route, (See Abstract, Page 5, lines 1-page 9, line 21, page 11, lines 20-32, page 12, line 15-page 13, line 7, page 17, lines 9 -26, page 22, line 18-31, Figs. 1-11). 
As per Claim 10, Spaargaren as modified by Suomela teaches the limitation of Claim 1. However, Spaargaren   in view of Suomela teaches, wherein the message is a multimedia message.  (Spaargaren : Page 5, lines 25-32),  page 7, line 22-28).
Claim 11 is being rejected using the same rationale as claim 1.
Claim 16 is being rejected using the same rationale as claim 6.
Claim 17 is being rejected using the same rationale as claim 7.
Claim 18 is being rejected using the same rationale as claim 8.
Claim 19 is being rejected using the same rationale as claim 9.
Claim 20 is being rejected using the same rationale as claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663